         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
Las Americas Immigrant Advocacy Center, et al.,      )
                                                     )
       Plaintiffs,                                   )
                                                     )
               v.                                    )      Civil Action No. 1:19-cv-3640-KBJ
                                                     )
Chad Wolf, et al.,                                   )
                                                     )
       Defendants.                                   )
                                                     )

   DEFENDANTS’ REPLY MEMORANDUM OF LAW IN SUPPORT OF THEIR
 MOTION TO STRIKE EVIDENCE OUTSIDE OF THE ADMINISTRATIVE RECORD

                                       INTRODUCTION

       Plaintiffs have brought this lawsuit under 8 U.S.C. § 1252(e)(3) to challenge the

Department of Homeland Security (DHS) guidance—Prompt Asylum Claim Review (PACR) and

Humanitarian Asylum Review Process (HARP)—explaining DHS’s statutory discretionary

authority to hold certain putative asylum seekers in the custody of U.S. Customs and Border

Protection (CBP), rather than transferring them to U.S. Immigration and Customs Enforcement

(ICE), during the pendency of their credible-fear proceedings, see 8 U.S.C. § 1225(b)(1)(B). This

lawsuit is thus a challenge to purported agency action under ordinary principles of administrative

record review. It is a well-established “principle of administrative law that the courts base their

review of an agency’s actions on the materials that were before the agency at the time its decision

was made.” IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997).

       Notwithstanding the clear import of this Circuit’s record rule, in moving for summary

judgment, Plaintiffs have unilaterally submitted and relied on evidence that is not in the

administrative record. And although there are limited exceptions to that rule, such as when the

record is so bare as to preclude judicial review, and motions to complete or supplement the record
                                                   1
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 2 of 12



may be necessary, Plaintiffs have not made such motions, let alone made the heightened showing

of bad faith on the part of the government necessary to invoke these exceptions. Instead, Plaintiffs

simply amassed a new “record” along with their motion for summary judgment. Accordingly,

Defendants moved to strike Plaintiffs’ extra-record evidence, along with “Plaintiffs’ Statement of

Undisputed Facts,” which relies on this extra-record evidence, to the extent such evidence might

be used for anything other than demonstrating subject-matter jurisdiction, including standing. See

Defs.’ Mot. to Strike Evidence Outside of the Administrative Record (ECF No. 51); Defs.’ Memo.

of Law in Supp. of Their Mot. to Strike Evidence Outside of the Administrative Record (ECF No.

51-1) (“Defs.’ Mot. to Strike”).

        In response, Plaintiffs freely acknowledge that the evidence they rely on comes from

outside of the administrative record. Pls.’ Opp. to Defs.’ Mot. to Strike Evidence Outside of the

Administrative Record at 1 (ECF No. 56) (“Pls.’ Mot. to Strike Opp.”) (referring to the evidence

in dispute as “extra-record,” and not arguing to the contrary); see also pg. 5 (“Plaintiffs’ request

only consideration of materials outside the administrative record.”) However, they appear to assert

that they are exempt from the record rule and may supplement the administrative record at will,

for the apparent reason that they believe their extra-record evidence will be helpful to the Court in

evaluating their claims and arguments. By submitting numerous declarations and other extra-

record evidence, Plaintiffs attempt to make an end-run around the record rule, yet they have not

demonstrated that any extra-record evidence may be admitted or relied upon by the court in

reviewing whether the agency’s actions in this case satisfy the Administrative Procedure Act. To

the contrary, in adding to the certified administrative record the agency considered in making its

decision at issue in this case, Plaintiffs attempt to upend the long-settled principle of administrative

law that “a reviewing court ‘should have before it neither more nor less information than did the


                                                   2
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 3 of 12



agency when it made its decision.’” Hill Dermaceuticals, Inc. v. FDA, 709 F.3d 44, 47 (D.C. Cir.

2013) (per curiam) (quoting Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C.

Cir. 1984)). This Court should grant Defendants’ motion and strike the extra-record evidence and

associated “Statement of Undisputed Facts.”

                                          ARGUMENT

       Under the APA, the district court’s review of merits issues must be “based on the record

the agency presents to the reviewing court.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-

44 (1985); see Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971); Camp

v. Pitts, 411 U.S. 138, 142 (1973). The function of the district court is to assess the lawfulness of

the agency’s action based on the reasons offered by the agency. Motor Vehicle Mfrs. Ass’n v. State

Farm, 463 U.S. 29, 50 (1983). “The Court’s function in administrative-law cases is solely ‘to

determine whether or not as a matter of law the evidence in the administrative record permitted

the agency to make the decision it did.’” Otsuka Pharm. Co. v. Burwell, 302 F. Supp. 3d 375, 389

(D.D.C. 2016) (K.B. Jackson. J.) (emphasis added), aff’d sub nom. Otsuka Pharm. Co. v. Price,

869 F.3d 987 (D.C. Cir. 2017). As a corollary, “[s]upplementing administrative records in APA

cases”—what Plaintiffs have tried to do here—“is the exception, not the rule.” Safari Club Int’l v.

Jewell, 111 F. Supp. 3d 1, 4 (D.D.C. 2015); accord Motor & Equip. Mfrs. Ass’n, Inc. v. EPA, 627

F.2d 1095, 1104 n.18 (D.C. Cir. 1979). Thus, Plaintiffs may not create a new record for purposes

of review of the merits of DHS’s guidance. See 5 U.S.C. § 706.

       As a threshold matter, the Court should reject Plaintiffs’ extra-record evidence because

Plaintiffs failed to move to supplement the record. See CTS Corp. v. EPA, 759 F.3d 52, 64

(D.C. Cir. 2014) (“Here, CTS did not even move to supplement the record. Instead, CTS simply

attached the new evidence to its brief . . . .”). Defendants produced the record nearly a month ago,


                                                 3
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 4 of 12



on January 17, 2020. Plaintiffs did not move to supplement or complete the record, despite having

time to do so before their motion for summary judgment, opting instead to improperly submit their

admittedly “extra-record” evidence without meeting their burden to do so. That alone is grounds

for the Court to strike their evidence. See id. at 65 (“[The petitioner] opt[ed] instead for an end run

around the agency’s substantive geological judgments in the this court. We cannot provide such

administrative consideration of its arguments and evidence in the first instance.”); see also Grace

v. Whitaker, 344 F. Supp. 96, 112-13 (D.D.C. 2018) (in a case Plaintiffs cite for the proposition

that record supplementation is allowed, noting that the Grace plaintiffs had first filed a motion to

place additional materials before the court, which Plaintiffs here did not do). This crucial

distinction is also present in two of the other cases Plaintiffs cite for the proposition that “[c]ourts

have appropriately considered extra record evidence when necessary to evaluate a change from a

prior policy.” Pls.’ Mot. to Strike Opp. at 6-7 (citing Am. Bar Ass’n v. U.S. Dep’t of Educ., 370 F.

Supp. 3d 1, 38 (D.D.C. 2019); United Student Aid Funds, Inc. v. Devos, 237 F. Supp. 3d 1, 3

(D.D.C. 2017)).

       In the event the Court does not strike Plaintiffs’ extra-record evidence due to their failure

to file a motion to challenge the administrative record or otherwise request r the Court to consider

it, the Court should still reject Plaintiffs’ evidence on the merits. “Exceptions to [the record] rule

are quite narrow and rarely invoked.” CTS Corp. v. EPA, 759 F.3d 52, 64 (D.C. Cir. 2014). It is

Plaintiffs’ burden to “demonstrate unusual circumstances justifying departure from th[e] general

rule.” Am. Wildlands v. Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008); WildEarth Guardians

v. Salazar, 670 F. Supp. 2d 1, 6 (D.D.C. 2013) (deeming this a “heavy burden”). Plaintiffs have

failed to carry their heavy burden of showing that their evidence falls under one of these narrow

exceptions.


                                                   4
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 5 of 12



       First, as Defendants explained in their motion to strike, Plaintiffs have not met their burden

to show that extra-record evidence is necessary for effective judicial review. Defs.’ Mot. to Strike

at 4-9. Defendants do not dispute that the Court may consider extra-record evidence to resolve

jurisdictional issues, including standing. Pls.’ Mot. to Strike Opp. at 12. Indeed, as Plaintiffs point

out, Defendants also relied on extra-record evidence, id. at 1, 3, but Defendants did so only to rebut

Plaintiffs’ invocation of jurisdiction and assertions of standing, Defs. Br. 14-23. Plaintiffs,

however, ask the Court to consider numerous declarations and other extra-record evidence that

goes to the merits of their claims about the alleged unlawfulness of the PACR and HARP guidance,

and they may not bootstrap materials that go to the merits of the issues by submitting them in

conjunction with materials that go to standing. 1 Defendants produced a 647-page record that

clearly provides a reasonable basis for their decision to implement PACR and HARP. And that

record is entitled to a presumption of regularity. Oceana, Inc. v. Ross, 920 F.3d 855, 865 (D.C.

Cir. 2019). Plaintiffs’ insistence that Defendants should have considered other materials in making

their decision does not mean that the record is insufficient for review; it simply means that

Plaintiffs do not agree with Defendants’ decision.

       Plaintiffs’ argument that Defendants did not consider prior policies, Pls.’ Mot. to Strike

Opp. at 6-8, is misplaced. Defendants did not need to consider policies regarding ICE detention

facilities, as this case concerns detention at CBP facilities. The policies regarding CBP facilities,

AR 605-35, remain the same as they have been for years, and DHS has always had the discretion—

although not exercised until recently—to detain aliens in CBP facilities during their credible-fear




1
  Defendants do not challenge the following extra-record declarations only to the extent necessary
to resolve jurisdictional and standing issues: A.R.R.D. Decl., Dkt. No. 21-5; B.G.R. Decl., Dkt.
No. 21-6; A.S.C.R. Decl., Dkt. No. 21-7; A.S.C.R. Supp. Decl., Dkt. No. 35-6; K.M.V. Decl., Dkt.
No. 21-8; Corchado Decl., Dkt. No. 21-9; Corchado Supp. Decl., Dkt. No. 35-7.
                                                 5
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 6 of 12



interviews and reviews. Moreover, the record includes relevant USCIS credible-fear policies,

which apply in the same manner to all aliens no matter where they are detained. E.g., AR 405-06

(USCIS Memo, “Reduction of Credible Fear Consultation Period,” July 2, 2019); AR 640-43, 645-

47 (listing all of the forms and resources that are provided to aliens during the credible-fear

interview and review). The PACR and HARP guidance also includes references to these policies,

demonstrating that they were considered. AR 640-43, 645-47; see Cape Hatteras Access

Preservation Alliance v. Dep’t of Interior, 667 F. Supp. 2d 111, 114 (D.D.C. 2009) (“If it can be

shown that the materials sought to be included in the record before the court, were indeed before

the agency, supplementation is appropriate.”). Furthermore, Plaintiffs may not amass self-serving,

extra-record materials, compile that into an extraneous record, and then submit it to this Court as

a basis for arguing that Defendants failed to consider relevant materials, simply because they wish

the agency considered other materials. APA review is limited to the “record that was before the

Secretary at the time he made his decision,” Citizens to Preserve Overton Park, Inc. v. Volpe, 401

U.S. 402, 420 (1971), “not some new record made initially in the reviewing court,” Camp v. Pitts,

411 U.S. 138, 142 (1973), such as what Plaintiffs believe should have been considered. The court

must judge the agency decision based on the information the agency based its decision on, not a

new record compiled after the fact, and so this Court cannot rely on Plaintiffs’ extra-record

materials in assessing whether the PACR and HARP guidance is or is not unlawful.

       Additionally, Plaintiffs argue that the Court should consider extra-record evidence because

Defendants’ “failure to consider important aspects of the problem is a procedural deficiency”

rather than an APA merits issue. Pls.’ Mot. to Strike Opp. at 9. As explained in Defendants’ reply

in support of their motion for summary judgment, see Defs. Reply I.B, that is incorrect. Plaintiffs

challenge PACR and HARP as arbitrary and capricious; they do not (and could not) claim that


                                                6
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 7 of 12



Defendants were required to go through notice-and-comment before implementing PACR and

HARP, so the procedural injury doctrine is irrelevant. See Mendoza v. Perez, 754 F.3d 1002, 1020-

21 (D.C. Cir. 2014). Regardless, Plaintiffs’ argument is fundamentally at odds with the APA and

record review. In Plaintiffs’ view, anytime a party asserts an agency action is arbitrary and

capricious by virtue of failing to consider factors plaintiffs contend the agency should have

considered, that would allow a plaintiff to supplement the record. But that would mean by simply

invoking the APA at all, Plaintiffs would be entitled to submit extra-record materials. That is not

how APA review works. See, e.g., Volpe, 401 U.S. at 420; Oceana, 920 F.3d at 865.

       Next, despite acknowledging that the record contains documents “discussing conditions at

CBP facilities,” Plaintiffs contend that the record should contain more documents “with further

background on the conditions at CBP facilities.” Pls.’ Mot. to Strike Opp. at 9. But Defendants are

unaware of any case law permitting the introduction of evidence for “background” purposes, and

Plaintiffs do not challenge the conditions of CBP custody; they assert only that Defendants should

have considered those conditions when deciding to implement PACR and HARP. The record

includes the CBP National Standards on Transport, Escort, Detention, and Search (TEDS), AR

605-35, and the PACR guidance itself acknowledges that aliens should be transferred from CBP

to ICE custody as quickly as operationally feasible, AR 641, 643. Again, Plaintiffs’ desire that

Defendants should have considered other materials does not mean that the record is insufficient

for review; it simply means that Plaintiffs do not agree with Defendants’ decision, and this is not

a valid reason to supplement the record.

       Plaintiffs also argue that the Court may consider post-decisional evidence to challenge the

decision to implement PACR and HARP. Pls.’ Mot. to Strike Opp. at 10-11. That is simply

incorrect. Plaintiffs are not bringing an as-applied challenge but rather argue that the decision to


                                                 7
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 8 of 12



implement PACR and HARP was unreasonable based on the information known to Defendants at

that time. The “‘exceptions to the normal rule regarding consideration of extra-record materials

only apply to information available at the time, not post-decisional information.’” Cachil Dehe

Band of Wintun Indians of Colusa Indian Cmty. v. Zinke, 889 F.3d 584, 600-01 (9th Cir. 2018))

(quoting Tri-Valley CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1130 (9th Cir. 2012)).

“[P]ost-decision information may not be advanced as a new rationalization either for sustaining or

attacking an agency’s decision because it inevitably leads the reviewing court to substitute its

judgment for that of the agency.” Tri-Valley CAREs, 671 F.3d at 1130-31 (punctuation omitted)).

       In any event, even if the Court agrees that the record is insufficient for judicial review, “the

proper course, except in rare circumstances, is to remand to the agency for additional investigation

or explanation,” not to create a new record in district court. Fla. Power & Light Co., 470 U.S.

at 744. Here, because the current administrative record is not “so deficient as to preclude effective

review,” Plaintiffs may not construct a new record for purposes of summary judgment. Hill

Dermaceuticals, Inc., 709 F.3d at 47.

       Plaintiffs alternatively argue that, regardless of whether the Court considers extra-record

evidence for their APA claim, they may submit extra-record evidence because they have invoked

a separate due-process claim. Pls.’ Mot. to Strike Opp. at 12-14. Plaintiffs are wrong. Plaintiffs’

due-process claim is redundant of their APA claim asserting the same injury—the alleged

unlawfulness of the PACR and HARP guidance. See Defs. Reply II.B. Plaintiffs should not be

permitted an end-run around the record rule merely because their counsel are adept at dressing up

standard administrative-law claims in constitutional garb. See, e.g., Markham v. United States, 434

F.3d 1185, 1187–88 (9th Cir. 2006); Czerkies v. U.S. Dep’t of Labor, 73 F.3d 1435, 1433 (7th Cir.

1996) (en banc) (“The government does not violate the Constitution every time it mistakenly


                                                  8
          Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 9 of 12



denies a claim for benefits .... This is a case of a claim for benefits ‘cloaked in constitutional terms.’

Czerkies has affixed the constitutional label to a garden-variety claim for benefits[.]”)); Sugrue v.

Derwinski, 26 F.3d 8, 10–11 (2d Cir. 1994). In short, the Court should not judge Plaintiffs’

constitutional cause of action on the basis of a different record, created for the first time in this

Court.

         This rule of administrative law has been accepted by the vast majority of courts across the

country and, more importantly, is the rule adopted by numerous judges in this district court. As

Judge Boasberg recently explained, “when a constitutional challenge to agency action requires

evaluating the substance of an agency’s decision made on an administrative record, that challenge

must be judged on the record before the agency.” Bellion Spirits, LLC v. United States, 335 F.

Supp. 3d 32, 43 (D.D.C. 2018) (collecting cases). The reason is simple: “permitting a broader

record on judicial review for a constitutional claim would ‘incentivize every unsuccessful party to

agency action to allege bad faith, retaliatory animus, and constitutional violations to trade in the

APA’s restrictive procedures for the more even-handed ones of the Federal Rules of Civil

Procedure.’” Id. (quoting Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp.

3d 1191, 1237-38 (D.N.M. 2014)). In that case, the plaintiff brought claims under the APA and

both the First and Fifth Amendments. Much like this case, the Bellion plaintiff sought to

supplement the record with two peer-reviewed scientific articles and three declarations—arguing

that his constitutional claims should provide him with an opportunity to go beyond the

administrative record. Id. at 36. Judge Boasberg disagreed that constitutional claims somehow

changed the rules of how to judge an agency’s actions as revealed by the record. See id. at 43-44.

         Finally, Plaintiffs argue that their extra-record evidence is necessary to support their

request for specific injunctive relief. Pls.’ Mot. to Strike Opp. at 12-14. But as Defendants have


                                                    9
         Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 10 of 12



explained, injunctive relief is statutorily prohibited in this case, Defs. Br. 38-42, and thus there is

no reason to consider Plaintiffs’ evidence on this point. Moreover, if the Court were to consider

such evidence to determine the scope of relief, it could do so only in the context of deciding

whether Plaintiffs have shown irreparable harm and not to decide the merits of Plaintiffs’ claims,

as explained above.

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court grant their motion

and strike “Plaintiffs’ Statement of Undisputed Facts” (ECF No. 35-2); strike Plaintiffs’ exhibits

(ECF No. 21-2, ECF No. 21-3, ECF No. 21-4, ECF No. 21-5, ECF No. 21-6, ECF No. 21-7, ECF

No. 21-8, ECF No. 21-9, ECF No. 21-10, ECF No. 21-11, ECF No. 21-12, ECF No. 21-13, ECF

No. 21-14, ECF No. 21-15, ECF No. 21-16, ECF No. 21-17, ECF No. 21-18, ECF No. 21-19, ECF

No. 21-20, ECF No. 21-21, ECF No. 22 (under seal), ECF No. 35-4, ECF No. 35-5, ECF No. 35-

6, ECF No. 35-7, ECF No. 35-8, and ECF No. 35-9); and decline to consider these materials and

all other extra-record materials cited by Plaintiffs in support of their motion for summary judgment

(ECF No. 35) or in opposition to Defendants’ motion for summary judgment (ECF No. 57), except

to the extent necessary to resolve jurisdictional and standing issues.

//

//




                                                  10
      Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 11 of 12



                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     SCOTT G. STEWART
                                     Deputy Assistant Attorney General

                                     WILLIAM C. PEACHEY
                                     Director

Dated: February 15, 2020             /s/ Erez Reuveni_____
                                     EREZ REUVENI
                                     Assistant Director
                                     U.S. Department of Justice, Civil Division
                                     Office of Immigration Litigation
                                     District Court Section
                                     P.O. Box 868, Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel: (202) 307-4293
                                     Email: Erez.R.Reuveni@usdoj.gov

                                     Attorneys for Defendants




                                    11
        Case 1:19-cv-03640-KBJ Document 58 Filed 02/15/20 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 15, 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will deliver a copy to all counsel of record.


                                                     /s/ Erez Reuveni_____
                                                     EREZ REUVENI
                                                     United States Department of Justice




                                                12
